                           IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

BELINDA BEARDEN                                                                          PLAINTIFF

vs.                                   Civil No. 4:18-cv-04080

NANCY A. BERRYHILL                                                                     DEFENDANT
Acting Commissioner, Social Security Administration

                                  MEMORANDUM OPINION

       Belinda Bearden (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision of

the Commissioner of the Social Security Administration (“SSA”) denying her application for a

period of disability and Disability Insurance Benefits (“DIB”) under Title II of the Act.

       The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 7.1 Pursuant to this authority, the Court issues

this memorandum opinion and orders the entry of a final judgment in this matter.

1.     Background:

       Plaintiff protectively filed her DIB application on June 4, 2015. (Tr. 78). In this application,

Plaintiff alleges being disabled due to back, neck, arm, wrist, upper extremity, and shoulder

problems. (Tr. 311). Plaintiff alleges an onset date of February 8, 2013. (Tr. 78). This application

was denied initially and again upon reconsideration. (Tr. 217-250).

       After Plaintiff’s application was denied, Plaintiff requested an administrative hearing on this


       1
          The docket numbers for this case are referenced by the designation “ECF No. ____” The
transcript pages for this case are referenced by the designation “Tr.”

                                                  1
application, and this hearing request was granted. (Tr. 140-188, 251-252). Plaintiff’s administrative

hearing was held on January 31, 2017 in Shreveport, Louisiana. (Tr. 140-188). At this hearing,

Plaintiff was present but was not represented by counsel. Id. Plaintiff and Vocational Expert (“VE”)

Ms. Matuk2 testified at this hearing. Id. The ALJ determined Plaintiff was forty-four (44) years old,

which is defined as a “younger individual” under 20 C.F.R. § 404.1563(c) (2008) (DIB). (Tr. 152).

Plaintiff also testified she had completed high school. Id.

       Thereafter, the ALJ entered an unfavorable disability determination on June 19, 2017. (Tr.

75-92). The ALJ found Plaintiff last met the insured status requirements of the Act on December

31, 2013. (Tr. 80, Finding 1). The ALJ found Plaintiff had not engaged in Substantial Gainful

Activity (“SGA”) during the period from her alleged onset date of February 8, 2013 through her date

last insured of December 31, 2013. (Tr. 81, Finding 2). The ALJ determined, through the date last

insured, Plaintiff had the following severe impairments: degenerative disc disease of the cervical and

lumbar spines; residual effects of the left carpal tunnel release; left rotator cuff tendinitis; and

obesity. (Tr. 81, Finding 3). Despite being severe, the ALJ determined Plaintiff did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 81, Finding 4).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her RFC.

(Tr. 82-86, Finding 5). First, the ALJ evaluated Plaintiff’s subjective complaints and largely

discounted them. Id. Second, the ALJ found Plaintiff retained the following RFC:

       After careful consideration of the entire record, the undersigned finds that, through
       the date last insured, the claimant has the residual functional capacity to perform light
       work as defined in 20 CFR 404.1567(b) except the claimant can occasionally reach


       2
           The first name of Ms. Matuk was not included in the record.

                                                    2
       overhead with either upper extremity; can occasionally stoop, crouch, crawl and
       kneel; cannot climb ladders, ropes or scaffolds; can occasionally climb stairs and
       ramps; and, is unable to balance on narrow or moving surfaces, but is able to balance
       occasionally on level surfaces.


Id.

       The ALJ evaluated Plaintiff’s Past Relevant Work (“PRW”) and determined Plaintiff was

unable to perform any of her PRW through her date last insured. (Tr. 86, Finding 6). The ALJ also

considered whether Plaintiff retained the capacity to perform other work existing in significant

numbers in the national economy. (Tr. 86-87, Finding 10). The VE testified at the administrative

hearing regarding this issue. Id.

       Based upon that testimony, the ALJ determined Plaintiff retained the capacity to perform the

following three occupations: (1) price marker (light, unskilled) with approximately 291,922 such

jobs in the national economy; (2) cashier II (light, unskilled) with approximately 846,341 such jobs

in the national economy; and (3) hotel housekeeper (light, unskilled) with approximately 135,189

such jobs in the national economy. Id. Because Plaintiff retained the capacity to perform this other

work, the ALJ determined Plaintiff had not been under a disability, as defined by the Act, at any time

from February 8, 2013 (alleged onset date) through December 31, 2013 (Plaintiff’s date last insured).

(Tr. 87, Finding 11).

       Plaintiff requested the Appeals Council’s review of the ALJ’s unfavorable disability

determination. On March 19, 2018, the Appeals Council declined to review the ALJ’s disability

determination. (Tr. 67-69). On May 11, 2018, Plaintiff filed the present appeal. ECF No. 1. The

Parties consented to the jurisdiction of this Court on May 14, 2018. ECF No. 7. This case is now

ready for decision.


                                                  3
2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision, the

Court may not reverse it simply because substantial evidence exists in the record that would have

supported a contrary outcome or because the Court would have decided the case differently. See

Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is possible

to draw two inconsistent positions from the evidence and one of those positions represents the

findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d 1065,

1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden of

proving his or her disability by establishing a physical or mental disability that lasted at least one

year and that prevents him or her from engaging in any substantial gainful activity. See Cox v. Apfel,

160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act defines

a “physical or mental impairment” as “an impairment that results from anatomical, physiological,

or psychological abnormalities which are demonstrable by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff must show that

his or her disability, not simply his or her impairment, has lasted for at least twelve consecutive

months. See 42 U.S.C. § 423(d)(1)(A).



                                                  4
        To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts to

the Commissioner to prove that there are other jobs in the national economy that the claimant can

perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only considers

the plaintiff’s age, education, and work experience in light of his or her RFC if the final stage of this

analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.      Discussion:

        In her appeal brief, Plaintiff raises two claims: (1) the ALJ erred by failing to give proper

consideration to her neck pain; and (2) the ALJ erred in considering her medical records. ECF No.

13 at 1-21. Upon review, the Court finds the ALJ’s evaluation of Plaintiff’s subjective complaints

is not supported by substantial evidence in the record. As such, the Court will only address

Plaintiff’s first claim.

        In assessing the credibility of a claimant, the ALJ is required to examine and to apply the five

factors from Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984) or from 20 C.F.R. § 404.1529 and

20 C.F.R. § 416.929.3 See Shultz v. Astrue, 479 F.3d 979, 983 (2007). The factors to consider are

        3
         Social Security Regulations 20 C.F.R. § 404.1529 and 20 C.F.R. § 416.929 r equire the analysis
of two additional factors: (1) “treatment, other than medication, you receive or have received for relief of

                                                     5
as follows: (1) the claimant’s daily activities; (2) the duration, frequency, and intensity of the pain;

(3) the precipitating and aggravating factors; (4) the dosage, effectiveness, and side effects of

medication; and (5) the functional restrictions. See Polaski, 739 at 1322.

        The factors must be analyzed and considered in light of the claimant’s subjective complaints

of pain. See id. The ALJ is not required to methodically discuss each factor as long as the ALJ

acknowledges and examines these factors prior to discounting the claimant’s subjective complaints.

See Lowe v. Apfel, 226 F.3d 969, 971-72 (8th Cir. 2000). As long as the ALJ properly applies these

five factors and gives several valid reasons for finding that the Plaintiff’s subjective complaints are

not entirely credible, the ALJ’s credibility determination is entitled to deference. See id.; Cox v.

Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). The ALJ, however, cannot discount Plaintiff’s

subjective complaints “solely because the objective medical evidence does not fully support them

[the subjective complaints].” Polaski, 739 F.2d at 1322.

        When discounting a claimant’s complaint of pain, the ALJ must make a specific credibility

determination, articulating the reasons for discrediting the testimony, addressing any

inconsistencies, and discussing the Polaski factors. See Baker v. Apfel, 159 F.3d 1140, 1144 (8th

Cir. 1998). The inability to work without some pain or discomfort is not a sufficient reason to find

a Plaintiff disabled within the strict definition of the Act. The issue is not the existence of pain, but

whether the pain a Plaintiff experiences precludes the performance of substantial gainful activity.

See Thomas v. Sullivan, 928 F.2d 255, 259 (8th Cir. 1991).




your pain or other symptoms” and (2) “any measures you use or have used to relieve your pain or
symptoms (e.g., lying flat on your back, standing for 15 to 20 minutes every hour, sleeping on a board,
etc.).” However, under Polaski and its progeny, the Eighth Circuit has not yet required the analysis of
these additional factors. See Shultz v. Astrue, 479 F.3d 979, 983 (2007). Thus, this Court will not
require the analysis of these additional factors in this case.
                                                    6
       In the present action, the ALJ did not comply with the requirements of Polaski. Instead, the

ALJ based his credibility determination almost entirely upon the fact that Plaintiff’s subjective

complaints were not supported by her medical records. (Tr. 82-86). In his opinion, the ALJ

summarized Plaintiff’s medical records and discounted Plaintiff’s subjective complaints because

they were not supported by her objective medical records and stated the following:

       After careful consideration of the evidence from the alleged onset date of February
       8, 2013 through the claimant’s date last insured of December 31, 2013, the
       undersigned finds that the claimant’s medically determinable impairments could
       reasonably be expected to cause the alleged symptoms; however, the claimant’s
       statements concerning the intensity, persistence and limiting effects of these
       symptoms are not entirely consistent with the medical evidence and other evidence
       in the record for the reasons explained in this decision.

       ...

       In sum, the above residual functional capacity assessment is supported by the
       objective medical evidence record and the observations of the state agency medical
       consultants.

(Tr. 83, 86). Indeed, although the ALJ references “other evidence,” the ALJ does not provide any

specific “other evidence” to supports his assessment of her subjective complaints.

       Based upon this review, the Court finds the ALJ discounted Plaintiff’s subjective complaints

based upon her medical records. See Polaski, 739 F.2d at 1322 (holding a claimant’s subjective

complaints cannot be discounted “solely because the objective medical evidence does not fully

support them [the subjective complaints]”). Accordingly, because the ALJ provided an insufficient

basis for discounting Plaintiff’s subjective complaints, this case must be reversed and remanded.

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits

to Plaintiff, is not supported by substantial evidence and should be reversed and remanded. A


                                                7
judgment incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure

52 and 58.

       ENTERED this 7th day of March 2019.

                                                    /s/Barry A. Bryant
                                                    HON. BARRY A. BRYANT
                                                    UNITED STATES MAGISTRATE JUDGE




                                                8
